DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2006/059474 A1) in view of Marceau et al. (US 4,085,012 A).
	Kinoshita et al. is directed to a coating composition for forming an undercoat layer between a metal plate and an elastomer layer (paragraph 0006).  The composition comprises a fluororubber, liquid carrier, resin film, and acid receiving agent (paragraph 0008).  The resin in the coating composition may be fluorine-containing (paragraph 0016), i.e. a fluororesin.  The metal may be aluminum and is preferably subjected to a chemical conversion treatment (paragraph 0030).  The elastomer layer comprises a fluororubber that may be of the same type as the fluororubber of the undercoat (paragraph 0032), which is crosslinkable (paragraph 0026).  The resulting laminate may be used as sealant, such as a gasket (paragraph 0035).  A gasket reads on a gate seal.
	While Kinoshita et al. teach subjecting the metal plate to a chemical conversion treatment prior to applying the undercoat, there is no teaching that this treatment is an anodic oxide coating.
	Marceau et al. is directed to a process for preparing an aluminum surface for bonding in which adhesive failures at the interface are minimized (column 1, lines 58-66).  The surface is subjected to anodic electrolysis resulting in the formation of an anodic porous coherent oxide m - which provide additional locations for bonding and mechanical interlocking between the surface and an adhesive (column 4, lines 16-26).
	It would have been obvious treat the aluminum surface of Kinoshita et al. according to the process of Marceau et al. to minimize adhesive failures at the metal/undercoat interface of the resulting laminate.
	Regarding the limitation in claim 1 that the fluororesin layer is "fusion-bonded to the anodic oxide coating," this is a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since Kinoshita et al. disclose forming the undercoat by a process that would be expected to result in at least some fusion of fluororesin particles (i.e. applying the composition as a paint followed by heating 
	Regarding the limitation in claim 7 that the fluororesin layer includes a fused fluororesin, the process disclosed in Kinoshita et al. for forming the undercoat - e.g. applying the composition as a paint followed by heating and firing (paragraph 0029) - meets the limitations of this case as one of ordinary skill in the art would expect it to intrinsically result in fusing and solidifying the fluororesin present in the composition.
	Regarding claims 3 and 9, one of ordinary skill in the art would expect a surface having a porous coating with pores depths of about 0.04 to 0.6 m to have an arithmetic average roughness meeting the limitations of these claims.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2006/059474 A1) in view of Marceau et al. (US 4,085,012 A) as applied to claims 1 and 6 above, and further in view of Noguchi et al. (US 2008/0287627 A1).
	Kinoshita et al. taken in view of Marceau et al. teach all the limitations of claims 2 and 8, as outlined above, except for the use of a perfluoroelastomer as the fluororubber.
	Noguchi et al. teach that it is known to use perfluoroelastomers, i.e. FFKMs, as elastomeric sealing materials to providing the resulting seal or gasket with the ability to withstand extreme operating conditions (paragraph 0007).  FFKMs are crosslinkable perfluoroelastomers according to paragraph 0020 on page 7 of the instant specification.
	It would have been obvious to one of ordinary skill in the art to use an FFKM perfluoroelastomer in the elastomer layer of Kinoshita et al. to endow the resulting gasket with the ability to withstand extreme operating conditions.

Double Patenting
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 2, 4-8, and 10 represent a genus of which the inventions described by claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 represent a species of instant claims 1, 2, 4-8, and 10 because the permit, but do not require, a fluororesin layer laminated in contact with the anodic oxide coating and fluoroelastomer layer.  Additionally, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claim 7 requiring the fluororesin layer to include a fused fluororesin, with the independent claim to yield an invention exhibiting the benefits conveyed by the limitations of the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16/494,881 in view of Noguchi et al. (US 2008/0287627 A1).
	Claims 2 and 8 of copending Application No. 16/494,881 recite all the limitations of instant claims 3 and 9, as outlined above, except for specifying that the anodic oxide coating has an arithmetic average roughness of 0.05 to 100 m.  Claims 2 and 8 of copending Application No. 16/494,881 do require the anodic oxide coating to be porous.
	Marceau et al. is directed to a process for preparing an aluminum surface for bonding in which adhesive failures at the interface are minimized (column 1, lines 58-66).  The surface is subjected to anodic electrolysis resulting in the formation of an anodic porous coherent oxide coating (column 1, line 67-column 2, line 6).  The oxide coating is well suited to adhesion by polymeric adhesives resulting in a structure which maintains structural integrity upon exposure to severe environments (column 2, lines 43-48).  The pores of the oxide film have depths of about 400 to 2,000 Å - i.e. about 0.04 to 0.6 m - which provide additional locations for bonding and mechanical interlocking between the surface and an adhesive (column 4, lines 16-26).  One of ordinary skill in the art would expect a surface having a porous coating with pores depths of about 0.04 to 0.6 m to have an arithmetic average roughness meeting the limitations of instant claims 3 and 9.
	It would have been obvious treat the substrate of claims 2 and 8 in copending Application No. 16/494,881 according to the process of Marceau et al. to minimize adhesive failures at the interface of the resulting laminate.
	This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.
	The applicant argues that Kinoshita does not teach an anodic oxide coating and that Marceau, in stating that their process prepares a surface for bonding in which adhesive failures at the interface are minimized, would have been understood by one of ordinary skill in the art as requiring an adhesive at the interface.  This is contrasted with the embodiments illustrated in Table 1 of the instant specification in which an adhesive is not used in the working examples.
	This is not persuasive for the following reasons.  First, the ordinary meaning of "adhesive failure" is not related to an adhesive per se but rather refers to failure at the interface of two components in contrast to "cohesive failure" or failure in the bulk of a component (see attached Causes of Adhesive and Cohesive Bond Failures from MasterBond®).  Second, since the undercoat layer of Kinoshita is intended to have excellent adhesiveness to the metal plate (e.g. see paragraph 0018 of Kinoshita), one of ordinary skill in the art would be motivated to treat the metal plate (e.g. as shown by Marceau) to further improve interfacial bonding.  Finally, it is noted that the claims are written using open language - thus permitting the present of other layers such as adhesives - and are not limited by exemplified embodiments presented in the specification.

	The applicant argues that an advantage of the present invention is that the fluoroelastomer layer can be easily separated from the metal substrate to allow the substrate to be reused when the fluoroelastomer layer becomes degraded.
	This is not persuasive because this feature is not represented in the claims.

	The applicant argues that a fluororesin layer fusion-bonded to an anodic oxide coating is distinct and cannot be considered to correspond to the bonding achieved by Kinoshita and Marceau and would not be obvious over these references in view of the advantages achieved by the claimed invention allowing for a degraded fluoroelastomer layer to be separated from the metal substrate.
	This is not persuasive for the following reasons.  First, it is noted that the limitation requiring the fluororesin layer to be fusion-bonded to the oxide coating does not appear in method claims 6-10.  Rather, the limitation only appears in the product claims and as such represents a product-by-process type limitation.  Because the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production, if the product in the product-by-process claim is the same or obvious from a product of the prior art the claim is unpatentable regardless of how the product is made.  The burden is on the applicant to demonstrate that the product having the product-by-process limitation is patentably distinct from that of the prior art.
	Second, one of ordinary skill in the art would expect a process for forming the undercoat disclosed by Kinoshita - applying the composition as a paint followed by heating and firing - to intrinsically result in at least some fusing of resin particles within the layer bonded to the metal substrate.  A layer with fused fluororesin that is bonded to a substrate reads on the broadest reasonable interpretation of a fusion-bonded, fluororesin layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787